UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 15-2210


DIAMOND FALLS ESTATES, LLC; SHIRLEY M. BUAFO; CHARLES K.
BUAFO,

                    Plaintiffs - Appellants,

             v.

NANTAHALA BANK & TRUST COMPANY,

                    Defendant – Appellee,

             and

STEVE E. GRAVETT; EXCELL PARTNERS, LLC; JANE/JOHN DOES; LUXUR,
INC.; REALTY ACQUISITIONS, LLC,

                    Defendants.



Appeal from the United States District Court for the Western District of North Carolina,
at Bryson City. Martin K. Reidinger, District Judge. (2:14-cv-00007-MR-DLH)


Argued: March 21, 2017                                          Decided: April 7, 2017


Before NIEMEYER and KEENAN, Circuit Judges, and DAVIS, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
ARGUED: John Anthony Moore, MOORE LAW GROUP, LLC, Atlanta, Georgia, for
Appellants. Esther Elizabeth Manheimer, VAN WINKLE LAW FIRM, Asheville, North
Carolina, for Appellee. ON BRIEF: Michael S. Rosier, ROSIER LAW FIRM, Lanham,
Maryland, for Appellants.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

          This case arises under diversity of citizenship jurisdiction and involves a loan that

the Appellants, Diamond Falls Estates, LLC, Shirley M. Buafo, and Charles K. Buafo,

obtained from Nantahala Bank & Trust Company (“Nantahala”) to develop a North

Carolina property. The district court granted summary judgment in favor of Nantahala on

the Appellants’ claims and on Nantahala’s counterclaims.

          Appellants present the following issues for our review:

   I.        Whether the district court erred by granting Nantahala’s motion for
             summary judgment on the breach of contract claim;

   II.       Whether the district court erred by granting Nantahala’s motion for
             summary judgment on the breach of fiduciary duty and constructive
             fraud claims;

   III.      Whether the district court erred by granting Nantahala’s motion for
             summary judgment on the negligent and fraudulent misrepresentation
             claims; and

   IV.       Whether the district court erred by granting Nantahala’s motion for
             summary judgment on the unfair and deceptive trade practices claim.

          Having had the benefit of full briefing and oral argument, and having fully

considered the parties’ contentions, we affirm for the reasons stated by the district court

in its thorough memorandum opinion. Diamond Falls Estates, LLC v. Nantahala Bank &

Trust Co., No. 2:14-cv-00007-MR-DLH (W.D.N.C. Sept. 8, 2015).

                                                                                  AFFIRMED




                                                3